DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed March 23, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botto et al. (US 9,918,922). The Rejection is maintained in regard to claim 18 and further applied to claims 19-22.
Botto et al. disclose leave-on hair styling compositions. The compositions comprise several components. A composition comprises about 0.1 to about 10 wt. % calcium carbonate; (b) about 1 to about 30 wt. % hydrogenated starch hydrolysates (meeting modified starch); (c) about 0.1 to about 10 wt. % one or more thickening polymers selected from the group consisting of sodium alginate, xanthan gum, modified xanthan gum, tragacanth gum, guar gum, acacia gum, Arabic gum, and mixtures thereof; (d) about 50 to about 90 wt. % water; and (e) about 0.1 to about 20 wt. % of one or more water-soluble solvents (col. 6, lines 18-35). Other thickeners also include dextrin, starch and starch derivatives (col. 2, lines 5-10). Other components that may be added include a cationic polymer ranging from about 0.5% to about 10%.  The thickeners may be used in mixtures. The cationic polymers are used as conditioning agents and include guar hydroxypropyltrimonium chloride and hydrolyzed wheat protein. A hair gel is disclosed comprising 0.01% acacia gum, 10.5% hydrogenated starch hydrolysate, 0-1% of a natural extract, a fragrance, glycerin and water. A gel would temporarily deform keratin fibers.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In the instant case, Botto et al. disclose about 1 to about 30 wt. % hydrogenated starch hydrolysates (meeting modified starch); (c) about 0.1 to about 10 wt. % acacia gum and from about 0.5% to about 10% of a cationic polymer, such as guar hydroxypropyltrimonium chloride.  The ranges recited in the instant claims lie within these ranges in each instance. Therefore, the ranges recited by the instant claims are obvious over Botto et al. 
Hydrogenated starch hydrolysates may be dextrins. Therefore, it would have been obvious to have used dextrin as the hydrogenated starch hydrolysate in the composition Botto et al. 
In regards to claim 18, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from there having been individually taught in the prior art. See MPEP 2144.06.  Guar hydroxypropyltrimonium chloride and hydrolyzed wheat protein are both used for the same purpose. The claim encompasses 1:1 ratio when used together. It would have been obvious to one of ordinary skill in the art prior to filing the instant Application to have added the two components in a 1:1 ratio or adjusted the amounts accordingly motivated by the desire to deliver the agents to obtain optimal efficacy as a conditioning agent. 

Response to Arguments
The Examiner submits that the rejection is maintained in regard to claim 18. Botto et al. disclose and suggest using the components recited in the instant claims to use on the hair. Lead compound analysis is not the only standard when making an Obviousness rejection. A composition is disclosed that comprises an acacia gum, a hydrolysate and humectants. One would only need to add the suggested components to arrive at the compositions of the instant claims. It would have been obvious to have added these components because they are suggested by Botto et al. and are suitable for use in the disclosed compositions.  It does appear that the compositions have some unexpected result because it does not appear that the components have been disclosed in the art to block humidity. Therefore, it would appear that it is the combination of components that produce this function. However, the claims are not commensurate in scope with the examples. The compositions have a specific dextrin, acacia component and protein hydrolysate. It cannot be concluded if the results would extend to different species of each class of compounds. Further the claims recite “acacia exudate and/or extract”. It is not clear what this extract comprises and therefor it is not clear if certain exudates or extracts would yield the same results. Therefore, the rejection is maintained. 

Response to Declaration
The Examiner submits that the Declaration is partially persuasive and overcomes some of the claims. It does seem that there is an improvement in regard to high humidity curl retention. However, the claims are not commensurate in scope with these results. It appears the combination of specific components. Claims 18-22 do not recite the specific components that yield the results. Therefore, the rejection is maintained in regards to these claims. 

Allowable Subject Matter
Claims 23-26 are allowed over the prior art.

Conclusion
Claims 18-22 are rejected.
Claims 23-26 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612